Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of claims 1-8 drawn to a cigarette pack in the reply filed on August 23, 2022 is acknowledged.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it provides no novel construction to which the disclosure is directed. Correction is required.  See MPEP § 608.01(b).

A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.

Claims 4, 6 and 7 are objected to because of the following informalities: In claim 4, line 1, “an extinguish-butt strip in aluminum” appears ungrammatical. In claim 6, line 2, “from cigarette housed” is ungrammatical. In claim 7, line 2, “is covered of a sheet of aluminum” is ungrammatical. Appropriate correction is required. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 5-8 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In claim 3, the recitation “recycled paper with ecological prints” lacks sufficient disclosure to render the statement meaningful, and totally lacks support from the specification. It is unclear what such is defining by “ecological prints”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 1, lines 2 and 3, “said capsule” lacks antecedent basis for positive recitation, as the antecedent definition “a head portion configured for housing a capsule” distinguishes a head portion of a capability, but no capsule per se as a positively claimed element. See also claim 2, claim 6, lines 1-2 and claim 7, line 2 where the capsule is indefinitely referenced. Since the capsule has not been positively defined, its “up to twenty holes” have never been positively defined and such are not “said…” as stated in lines 3-4. See also claim 3, lines 1, 2 and 3(twice) where holes or a hole is referenced that is never distinguished as part of what is being claimed.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (5,918,736). Claim 1 is are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams (3,119,517). Claim 1 is are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011/151474. Each discloses a cigarette packet comprising a head portion (2; top of 1; 2; respectively) configured for housing a capsule (8; 2; 4). The capsule is not claimed as a component, but each disclosed (8; 2; 4) has 20 truncated holes (in each 7; at 3; at 5). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As to claim 3, each discloses holes able to hold intended contents of a butt to some degree. Again, such is beyond the scope of the claimed structure. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al..
As to claim 2, Suzuki et al. disclose the capsule (8) formed of metal, of which aluminum would be an obvious choice of metal to one versed in cigarette packages. It has been held to be within the level of ordinary skill in the art to select a known material on the basis of its suitability for the intended use as an obvious matter of design choice. See In re Leshin, 125 USPQ416. 
  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over any one of Suzuki et al., Adams and WO 2011/151474 in view of Singh (2004/0108229). None of Suzuki et al., Adams and WO 2011/151474 disclose an extinguish-butt strip of aluminum. However, Singh discloses an extinguish-butt strip (46 or 48) of aluminum affixed on a front face of a cigarette packet. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the packet of any one of Suzuki et al., Adams and WO 2011/151474 with an extinguish-butt strip of aluminum in the manner of Singh as claimed, as such a modification would predictably provide the packet with an extraneous extinguishing structure as taught by Singh. 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 4 above, and further in view of Draghetti et al. (2020/0283224). The previous art does not disclose recycled paper with ecological intent. However, Draghetti et al. disclose a cigarette packet made from recycled paper for ecological reasons (see paragraph 0058). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the packet of any one of the previous combinations from recycled paper for ecological reasons in the manner of Draghetti et al. as claimed, as such a modification would predictably provide an ecologically friendly packaging.  
As to claim 6, Suzuki et al. and WO 2011/151474 disclose extending flap portions serving to remove the capsule from the packet. 
As to claim 7, Singh in the combination provides aluminum. 

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG